Citation Nr: 0212412	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for scar, right knee, 
healed, due to operation on knee, which resulted from 
compound comminuted, complete fracture, right patella, with 
impaired movement, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shrapnel wound to Muscle Group XV, scar, and with deformity 
from loss of tissue with probable nerve involvement, left 
thigh due to wound, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from March 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  This case was previously before 
the Board in March 2001.  At that time, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.


FINDINGS OF FACT

1.  The veteran's right knee disability has been essentially 
described as severe by a June 2002 VA examiner.

2.  Scars and neurological findings related to the veteran's 
service-connected left thigh wound are not productive of any 
separate and distinct manifestations that would warrant a 
separate and additional disability evaluation.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for scar, right 
knee, healed, due to operation on knee, which resulted from 
compound comminuted, complete fracture, right patella, with 
impaired movement, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for a rating in excess of 40 percent for 
residuals of a shrapnel wound to Muscle Group XV, scar, and 
with deformity from loss of tissue with probable nerve 
involvement, left thigh due to wound, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5314 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to increased rating 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and VA medical records, including VA 
examinations that have assessed the severity of his service-
connected disabilities.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claims.  As such, 
the Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Right Knee

The Board notes that the June 2002 VA joints examiner, in 
response to a question raised by the March 2001 Board remand, 
commented as follows:

With regard to the right knee, there was 
an open wound to the patella, which has 
resulted in some degree of soft tissue 
scarring anteriorly but more 
significantly has led to severe arthritis 
of the patellofemoral joint and medial 
compartment of the joint, which does 
produce lowered fatigue, weakness, loss 
of power, and impairment of function and 
decreased range of motion.  I would rate 
the right knee wound as severe.
	
Upon review of the extensive records documenting the 
veteran's right knee disability, and when considering the 
June 2002 VA examiner's comments (especially in light of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 
4.40, 4.45, 4.59), the Board finds that the veteran's right 
knee disability most closely approximates the criteria for a 
30 percent rating under Diagnostic Code 5257.

As there has been no showing of right knee ankylosis 
(Diagnostic Code 5256), right leg extension limited to 30 
degrees (Diagnostic Code 5261), or nonunion of the tibia and 
fibula, a rating in excess of 30 percent is not warranted at 
this time.

II.  Left Thigh Wound

The Board notes that the veteran's current 40 percent rating 
under Diagnostic Code 5314 is the maximum rating available 
under that code.  In considering the possibility of awarding 
separate ratings in accordance with Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Board finds that a separate 10 percent 
evaluation is not warranted for the veteran's left thigh 
scars as there is no medical evidence showing that these 
scars are painful or tender upon objective demonstration, 
and, more importantly, there is no medical evidence 
demonstrating that the veteran's left thigh scarring results 
in separate and distinct manifestations that would warrant a 
separate and additional disability evaluation.

The Board observes that the January 2000 VA peripheral nerves 
examiner noted that the veteran had a tiny area of sensory 
loss on the distal inferior surface of the scar involving the 
left thigh, which was the result of the injury to the 
cutaneous nerve fibers.  It was noted, however, that the 
sensory loss was not associated with abnormal phenomena (such 
as burning or dysesthesia), and the examiner essentially 
stated that the sensory loss was not a source of impairment.  
The June 2002 muscles examiner referred to the veteran's 
neuropathy as essentially mild.  In short, it does not appear 
that any neurological symptoms associated with the veteran's 
left thigh disability are productive of any separate and 
distinct manifestations that would warrant a separate and 
additional disability evaluation.

The Board notes that the medical evidence of record 
establishes that the veteran has complained of pain and 
weakness of the left thigh, and there is objective evidence 
of some weakness and fatigability.  However, the Board points 
out that the disability evaluation under Diagnostic Code 5314 
contemplates injury to the muscles of the left thigh, 
including loss of power, weakness, fatigue, and impairment of 
motion.  The Board further points out that the 40 percent 
rating under Diagnostic Code 5314 and 38 C.F.R. § 4.56 
contemplates the severe impairment caused by the residuals of 
the shrapnel wound to the left thigh.  The Board therefore 
concludes that the assignment of an additional disability 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45 is 
not warranted and would be duplicative of the schedular 
rating and would thus constitute prohibited pyramiding.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 40 percent for the veteran's left thigh disability.

ORDER

A rating of 30 percent for scar, right knee, healed, due to 
operation on knee, which resulted from compound comminuted, 
complete fracture, right patella, with impaired movement, is 
granted.

A rating in excess of 40 percent for residuals of a shrapnel 
wound to Muscle Group XV, scar, and with deformity from loss 
of tissue with probable nerve involvement, left thigh due to 
wound, is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

